                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

HAROLD SHAWGNESSY SIMS                                                                PLAINTIFF
ADC #650028

v.                               CASE NO: 4:19-CV-00702-JM

MARTY BOYDE, et al.                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       DATED this 24th day of October, 2019.



                                                      ___________________________________
                                                      UNITED STATES DISTRICT JUDGE
